Filed 3/29/22 P. v. Taylor CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR

   THE PEOPLE,                                                  B306960

             Plaintiff and Respondent,                          (Los Angeles County
                                                                Super. Ct. No. LA084120)
             v.

   JOE ALFRED TAYLOR III,

             Defendant and Appellant.



       APPEAL from a judgment of the Superior Court of
 California. Richard J. Kirschner, Judge. Affirmed.
       Edward H. Schulman, under appointment by the Court of
 Appeal for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
 Assistant Attorney General, Susan Sullivan Pithey, Senior
 Assistant Attorney General, Paul M. Roadarmel, Jr. and Allison
 H. Chung, Deputy Attorneys General for Plaintiff and
 Respondent.
                        INTRODUCTION

    Defendant and appellant Joe Alfred Taylor III appeals from
the judgment entered after a jury found him guilty of multiple
sex offenses and first-degree robbery. On appeal, Taylor argues:
(1) the trial court improperly imposed a 25-year-to-life term on
count 10 because the District Attorney did not allege a three
strike enhancement on count 10; and (2) he had a right to have
the jury determine whether his act of sexual penetration by a
foreign object and acts of forcible sodomy (counts 1 through 4)
took place “on separate occasions.” We reject his contentions and
affirm the judgment.
                         BACKGROUND1

  The Los Angeles County District Attorney’s Office filed a third
amended information charging Taylor with sexual penetration by
a foreign object (Pen. Code,2 § 289, subd. (a)(1); count 1), forcible
sodomy (§ 286, subd. (c)(2)(A); counts 2-4), and first-degree
residential robbery (§ 211; counts 6-10). As to counts 1 through 4,
it was further alleged Taylor was armed with a firearm
(§ 12022.3, subd. (b)), was engaged in first-degree burglary
(§ 667.61, subds. (a) & (e)), and personally used a deadly weapon
(a pellet gun) (§ 667.61, subds. (b) & (e)). As to counts 6 through
10, it was further alleged Taylor personally used a deadly and
dangerous weapon (a pellet gun) (§ 12022, subd. (b)(1)).



1     Because Taylor appeals only sentencing and pleading
errors, we limit our recitation of the facts.

2    All further undesignated statutory references are to the
Penal Code.



                                  2
    As to counts 1 through 9, it was further alleged Taylor
suffered two prior strike convictions for robbery. (§§ 667, subds.
(b)-(j) and 1170.12, subd. (b).
    As to counts 1 through 10, it was further alleged Taylor served
three prior prison terms within the meaning of section 667.5,
subdivision (b). As to counts 6, 7, 8, and 10, it was further alleged
Taylor served a prior prison term within the meaning of section
667.5, subdivision (b).
    A jury convicted Taylor on all counts and found the special
allegations to be true. The District Attorney filed a sentencing
memorandum recommending the maximum sentence of 483 years
to life in prison, including a third strike sentence of 25 years to
life, plus one year for the weapon enhancement, on count 10.
After a bench trial on the prior conviction allegations, the trial
court found them to be true. On July 16, 2019, the trial court
sentenced Taylor to a total term of 425 years to life in prison.
Specifically, the trial court imposed a third-strike term of 25
years to life on count 10. As to the sex offenses in counts 1
through 4, the trial court noted at the sentencing hearing that it
was required to impose full, separate, and consecutive terms
pursuant to section 667.6 if the crimes involved the same victim
on separate occasions. The trial court found Taylor “had ample
time between each of the sexual assaults to contemplate and
reflect upon his actions.” The trial court stated its findings were
based on the victim’s testimony that Taylor held her at gunpoint,
forced her onto the bed, digitally penetrated her rectum,
sodomized her several times, and moved her and repositioned her
for each of the separate acts of sodomy. On July 25, 2019, the
trial court modified the sentence to a total term of 425 years to
life, plus a consecutive eight-year term. After this court filed an




                                 3
order granting Taylor’s application for relief from default for
failure to file a timely notice of appeal from the judgment, Taylor
filed a notice of appeal.

                            DISCUSSION

   A. The Trial Court Properly Imposed a 25-Year-to-Life
      Term on Count 10

          1. Applicable Legal Principles

   “The purpose of the Three Strikes law is ‘to ensure longer
prison sentences and greater punishment for those who commit a
felony and have been previously convicted of one or more serious
or violent felony offenses.’ (§ 667, subd. (b).) By its own terms, it
applies ‘in every case in which a defendant has one or more prior
serious or violent felony convictions . . . .’ (Id., subd. (f)(1), italics
added; see also § 1170.12, subd. (d)(1).) Indeed, despite the
‘general rule’ that ‘the selection of criminal charges is a matter
subject to prosecutorial discretion,’ ‘the Three Strikes law limits
that discretion and requires the prosecutor to plead and prove
each prior serious felony conviction.’ (People v. Roman (2001) 92
Cal.App.4th 141, 145 (Roman); see § 667, subd. (f)(1) [‘The
prosecuting attorney shall plead and prove each prior serious or
violent felony conviction . . . .’ (italics added)]; see also § 1170.12,
subd. (d)(1).) The prosecution may move the court to dismiss the
prior conviction allegation for insufficient evidence or ‘in the
furtherance of justice’ (§§ 667, subd. (f)(2), 1170.12, subd. (d)(2)),
but may not ‘unilaterally strike’ the allegation (Roman, at p.
145).” (People v. Laanui (2021) 59 Cal.App.5th 803, 815.)
   “Because application of the Three Strikes law is based on ‘a
defendant’s prior conviction status,’ a status that ‘does not
change from one count to another,’ our Supreme Court has



                                    4
described the Three Strikes law as ‘a single comprehensive and
indivisible sentencing scheme that either does or does not apply.’
(People v. Garcia (1999) 20 Cal.4th 490, 502 (Garcia).)
Accordingly, ‘it is appropriate to allege [defendant’s prior
conviction] status only once as to all current counts . . . .’ (Garcia,
at p. 502.)” (People v. Laanui, supra, at p. 815.)
   The pleading requirement of the Three Strikes law is found in
section 1170.12, subdivisions (c)(1) and (c)(2)(A), as follows: “If a
defendant has one prior serious or violent felony
conviction . . . that has been pled and proved, the determinate
term or minimum term for an indeterminate term shall be twice
the term otherwise provided as punishment for the current felony
conviction”; and, “if a defendant has two or more prior serious or
violent felony convictions . . . that have been pled and proved, the
term for the current felony conviction shall be an indeterminate
term of life imprisonment with a minimum term . . . .” (See also
§ 667, subds. (e)(1) & (e)(2)(A).) Under the plain language of the
statute, the only express pleading requirement in the Three
Strikes law is that the defendant have one or more prior felony
convictions which will subject him to the provisions of the
statute. Thus, the express pleading requirement under the Three
Strikes statute does not require the qualifying felony convictions
to be alleged as to each count.

         2. Analysis

      As noted above, Taylor contends the trial court erred in
imposing a third-strike sentence on count 10 because the prior
strike allegations were only pleaded as to counts 1 through 9. The
Attorney General argues Taylor forfeited this challenge by not
objecting below. On the merits, the Attorney General argues that




                                   5
so long as the information alleges a prior strike conviction, it
need not be pleaded on a count-by-count basis. We conclude
defendant’s argument fails on the merits and do not reach the
forfeiture question.
        For the same reasons discussed in Laanui, we find the trial
court in this case did not err in imposing a third-strike sentence
on count 10. “The [third amended] information in the instant case
expressly invoked the Three Strikes law, and the plain language
of that law provided adequate notice that it must apply to all
eligible offenses unless the trial court exercised its discretion to
strike the strike[s].” (Laanui, supra, 59 Cal.App.5th at p. 817.)
“Citation to the Three Strikes law, along with an allegation of
[the prior strikes], was sufficient to place [appellant] on notice
that all eligible offenses would be subject to the Three Strikes
sentencing scheme.” (Id. at p. 821.)
        Here, the information set forth the possible enhancements
for each count, and cited section 1170.12. Specifically, the face
sheet of the third amended information filed in this case entitled
“Information Summary” expressly notified Taylor that his
sentence as to all counts—counts 1 through 4 and counts 6
through 10—was subject to sentencing under the Three Strikes
law because it cited the corresponding section as “PC 1170.12” in
the “Allegation” column as to each count. Additionally, the body
of all four charging documents filed in this case alleged two prior
strike convictions within the meaning of section 1170.12. Thus,
Taylor was given sufficient notice through both the information
summary, and the allegations contained in the body of all four
charging documents3, that the Three Strikes law sentencing

3    The original information was filed on December 27, 2016,
an amended information was filed on October 22, 2018, a second



                                 6
scheme applied to count 10. We, therefore, conclude the trial
court properly doubled the sentence on count 10 under the Three
Strikes law.
       Moreover, Taylor’s reliance on People v. Mancebo (2002) 27
Cal.4th 735 is unavailing for the same reasons addressed in
Laanui. “Mancebo addressed the notice required when the
prosecution makes a discretionary charging decision concerning
enhancements based on the circumstances of the underlying
offense.” (Laanui, supra, 59 Cal.App.5th at pp. 820.)
“Mancebo, . . . does not apply to the instant case, in which the
information clearly alleged a sentencing regime that on its face is
both nondiscretionary and based on defendant’s criminal history
rather than the circumstance of his offenses. Citation to the
Three Strikes law, along with an allegation of a prior strike, was
sufficient to place defendant on notice that all eligible offenses
would be subject to the Three Strikes sentencing scheme.
(Laanui, at p. 821.)

   B. The Trial Court determined Taylor’s act of forcible
      oral copulation and acts of forcible sodomy took
      place “on separate occasions” under governing law

      Taylor contends he was entitled to have the jury decide
whether his act of forcible oral copulation and acts of forcible
sodomy (counts 1 through 4) took place “on separate occasions”
within the meaning of section 667.61, subdivision (i). Taylor
acknowledges the United States Supreme Court has held “the
Sixth Amendment does not inhibit states from assigning to
judges, rather than to juries, the finding of facts necessary to the

amended information filed on November 6, 2018, and a third
amended information was filed November 13, 2018.



                                 7
imposition of consecutive, rather than concurrent, sentences for
multiple offenses.” (See Oregon v. Ice (2009) 555 U.S. 160, 168-
172; see also People v. Nguyen (2009) 46 Cal.4th 1007, 1018,
fn. 9 [“It is also now clear that Apprendi [v. New Jersey (2000)
530 U.S. 466] does not require a jury determination of facts
bearing on whether to impose concurrent or consecutive
sentences for separate offenses.”].) Taylor argues the dissenting
opinion in Oregon v. Ice, supra, 555 U.S. 160 “is better reasoned,”
however, and he “invites” us “to record [our] disagreement with
[the majority] opinion.” We decline Taylor’s invitation.

                         DISPOSITION

The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 CURREY, J.



We concur:



MANELLA, P.J.




COLLINS, J.




                                 8